UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM LEE RICHARDSON, JR.,           
                Plaintiff-Appellant,
                 v.
ROSEMARIE L. RICHARDSON;                           No. 02-1021
MARYLAND DISTRICT COURT OF
FREDERICK COUNTY,
             Defendants-Appellees.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                          (CA-01-616-2)

                      Submitted: October 30, 2002

                      Decided: November 18, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

William Lee Richardson, Jr., Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     RICHARDSON v. RICHARDSON
                              OPINION

PER CURIAM:

   William Lee Richardson seeks to appeal the district court’s order
accepting the recommendation of the magistrate judge and dismissing
his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record
and find no reversible error. Accordingly, although we grant leave to
proceed in forma pauperis, we affirm on the reasoning of the district
court. See Richardson v. Richardson, No. CA-01-616-2 (S.D.W. Va.
Dec. 21, 2001).

   We have further reviewed Richardson’s response to our order to
show cause as to why he should not be sanctioned for filing frivolous
appeals and enjoined from filing further actions in this court until the
sanctions are paid and a district court judge finds the action is not
frivolous. We find his response legally and factually baseless. There-
fore, having filed numerous frivolous appeals in this court from dis-
trict court orders dismissing his civil complaints as frivolous, for
failure to state a claim, and as non-justiciable, Richardson is sanc-
tioned $500 for filing frivolous appeals and enjoined from filing fur-
ther actions in this court until the sanctions are paid and a district
court judge finds that the action is not frivolous.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED